Citation Nr: 0706851	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  04-28 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) under 
Chapter 35, Title 38, United States Code, for the period of 
enrollment from August 30, 1998, to December 15, 1998.


WITNESSES AT HEARING ON APPEAL

The appellant and his mother.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran reportedly had active duty service from November 
1950 to December 1952.  The appellant in this case is 
advancing the appeal as the veteran's son.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in May 2004, a statement of the case was issued in 
June 2004, and a substantive appeal was received in August 
2004.  The appellant testified at a hearing before the Board 
in September 2006.



FINDING OF FACT

An Application for Survivors' and Dependents' Educational 
Assistance was received by the RO on February 4, 2004.



CONCLUSION OF LAW

The criteria are not met for entitlement to DEA benefits 
under Chapter 35, Title 38, United States Code, for the 
period of enrollment from August 30, 1998, to December 15, 
1998.  38 C.F.R. §§ 21.1029, 21.4131 (2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board recognizes that the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA), 
is applicable to this appeal.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  In this case, the RO informed the 
appellant that VA was unable to pay education benefits for a 
period of enrollment from August to December 1998, as the 
appellant's claim was received on February 4, 2004.  In a 
case such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim, and the VCAA is not applicable.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
Manning v. Principi, 16 Vet. App. 534 (2002); Mason v. 
Principi, 16 Vet. App. 129 (2002); Livesay v. Principi, 15 
Vet. App. 165 (2001); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board has decided the appeal on 
the current record without any further consideration of the 
VCAA, and will deny the appellant's claim solely because of a 
lack of entitlement under the law.

Criteria & Analysis

The material facts in this case are not in dispute.  The 
record reflects that on February 4, 2004, the appellant filed 
an Application for Survivors' and Dependents' Educational 
Assistance (VA Form 22-5490) for school attendance at Clark 
Atlanta University.  Subsequently, an Enrollment 
Certification (VA Form 22-1999) was received by the RO on 
March 23, 2004, certifying the appellant's enrollment at 
Clark Atlanta University from August 30, 1998, to December 
15, 1998, and from January 14, 2004, to May 7, 2004.  

In April 2004, the RO informed the appellant that VA was 
unable to pay educational benefits for the periods of 
education prior to one year before the date of his claim.  
Thus, VA was unable to pay for the period of enrollment from 
August 30, 1998, to December 15, 1998.

The appellant contends that after graduating from high school 
in 1998, his mother telephoned the VA office in Decatur, 
Georgia, to inquire as to whether the appellant was entitled 
to education benefits.  The appellant's mother claims that 
she was told over the telephone by a VA employee that the 
appellant was not entitled to DEA benefits.  Thus, in 
reliance on such information, the appellant did not inquire 
further and did not file an application for DEA benefits.  In 
2003, the appellant's mother telephoned VA and was told that 
the appellant was entitled to DEA benefits, thus the February 
2004 application was filed.

To determine the merits of the veteran's appeal, it is 
necessary to review the law and regulations governing the 
assignment of commencing dates for Chapter 35 educational 
assistance benefits.  The regulation pertaining to the 
commencing date for an award of educational assistance 
provides that if the award is the first award of educational 
assistance for the program of education, the commencing date 
will be the later of:  (1) the date the educational 
institution certifies as the beginning of the educational 
program; (2) one year before the date of claim as determined 
by 38 C.F.R. § 21.1029(b); (3) the effective date of the 
approval of the course, or one year before the date VA 
receives the approval notice, whichever is later.  38 C.F.R. 
§ 21.4131.

Section 21.1029 provides that the date of claim is the date 
on which a valid claim or application for educational 
assistance is considered to have been filed with VA, for 
purposes of determining the commencing date of an award of 
educational assistance.

Section 21.1029(b)(1) states that if an informal claim is 
filed and VA receives a formal claim within one year of the 
date VA requested it, or within such other period of time as 
provided by Section 21.1032, the date of claim, subject to 
the provisions of paragraph (b)(3) of this section, is the 
date VA received the informal claim.  Section 21.1029(b)(2) 
mandates that if a formal claim is filed other than as 
described in paragraph (b)(1) of this section, the date of 
claim, subject to the provisions of paragraph (b)(3) of this 
section, is the date VA received the formal claim.  Lastly, 
section 21.1029(b)(3) requires that if a formal claim itself 
is abandoned and a new formal or informal claim is filed, the 
date of claim is as provided in paragraph (b)(1) or (b)(2) of 
this section, as appropriate.  38 C.F.R. § 21.1029(b).

The record reflects that the appellant's application for DEA 
benefits was received by the RO on February 4, 2004.  The 
appellant does not contend, nor does the evidence reflect, 
that a formal or informal claim was filed prior to February 
4, 2004.  As noted, the crux of the appellant's argument is 
that a claim was not filed prior to February 4, 2004, in 
reliance on information provided by a VA employee in 1998 
that the appellant was not qualified to receive education 
benefits.  With regard to the appellant's assertion that his 
mother was provided misinformation in 1998, the Board points 
out that it has been consistently held that inaccurate advice 
does not create any legal right to benefits where such 
benefits are otherwise precluded.  See Shields v. Brown, 8 
Vet. App. 346, 351 (1995); see also McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994) (Observing that "erroneous advice given 
by a government employee cannot be used to estop the 
government from denying benefits"); see also Harvey v. 
Brown, 6 Vet. App. 416, 424 (1994) [holding that a veteran 
was not entitled to education benefits based on his assertion 
that misleading or erroneous information was provided 
regarding education benefits].  The Board emphasizes that 
regulations are binding on all who seek to come within their 
sphere, "regardless of actual knowledge of what is in the 
regulations or of the hardship resulting from innocent 
ignorance."  See Morris v. Derwinski, 1 Vet. App. 260 
(1990), (citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 
380, 385 (1947)).

Understandably, the appellant asks that the Board follow the 
intent, and not the letter, of VA law.  The Board, however, 
is bound by the applicable law and regulations when 
determining claims for VA benefits.  For this case, the 
regulatory criteria governing commencement dates of awards of 
Chapter 35 educational assistance benefits are clear and 
specific.  Pursuant to these criteria, there is no basis upon 
which to grant the veteran Chapter 35 benefits for his period 
of enrollment from August 30, 1998, to December 15, 1998.  
See Taylor v. West, 11 Vet. App. 436 (1998) (in which the 
United States Court of Appeals for Veterans Claims held that 
a veteran was not entitled to educational benefits under 
Chapter 30 where the commencing date was after the enrollment 
period).  As the law in this case is dispositive, the 
appellant's claim must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Moreover, because the law, rather than the 
facts in this case, is dispositive, the benefit of the doubt 
provisions set forth in 38 U.S.C.A. § 5107(b) are not for 
consideration.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


